ORDER

PER CURlAM.
Americon, LLC, et al. (“Appellants”) appeal trial court’s judgment denying their motion to enforce a settlement agreement and the decision ordering pay out of sanction funds in favor of Ram Financial, LLC, et al. (“Respondents”). We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

. Appellants and Respondents also filed motions for attorneys’ fees that were taken with the case. We deny those motions.